DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species H and Sub-Species 5 drawn to Figures 34-37 and 59-61 and claims 1-16 and 33-37 in the reply filed on 11/4/20 is acknowledged.

Drawings
The drawings are objected to because in Figure 3B, the lead line for the transition portion 276 should point to the transition portion and not to the sealing ridge.

The drawings are objected to because in Figure 22A:
Replace “2220a” with --2200a--.
Replace “211a” next to “1092” with --211b--.

The drawings are objected to because in Figure 43:
Replace “4490`”with --4490--.
Replace “4491`”with --4491--.
Replace “4492`”with --4492--.
Replace “4450”with --150--.

The drawings are objected to because in Figure 45:
Replace “4742”with --4442--.

The drawings are objected to because in Figure 46:
Replace “4922a”with --4921a--.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 20E – 304a, 304b.
Figure 22A – 2201a, 2201b.
Figure 27 – 2920a.
Figure 60 – 531.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract should not use legal phraseology, these should be amended or deleted:
Line 1 – “Example aspects of”.
Line 2 – “are disclosed”.
Line 2 – “comprise”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The following reference characters are shown in the drawings and not mentioned in the description:
Figure 20E – 304a, 304b.
Figure 22A – 2201a, 2201b.
Figure 27 – 2920a.
Figure 60 – 531.
Paragraph 96, line 12 – replace “first end” with --ends--.
Paragraph 96, line 13 – replace “first end” with --ends--.
Paragraph 98, line 8 – replace “415a,416a” with --415b,416b--.
Paragraph 137, line 6 – replace “115,120” with --115,125--.
Paragraph 137, line 12 – replace “112,112” with --112,122--.
Paragraph 138, line 12 – replace “fastener 2720” with --fastener 2920--.
Paragraph 138, line 13 – replace “2732a,b” with --2932,2932`--.
Paragraph 138, line 13 - replace “nut 2725” with --nut 2925--.
Paragraph 146, line 16 – replace “pad 4130” with --pad 4145--.
Paragraph 146, line 18 – replace “pad 4130`” with --pad 4145`--.
Paragraph 149, lines 4-5 – replace “axial ends 4410a,b” with --axial ends 4411,4412--.
Paragraph 155, line 15 – replace “120,120” with --120,110--.
Paragraph 158, line 10 – replace “channel 5070” with --channel 5670--.
Paragraph 163, line 1 – replace “In one aspect” with --In Figures 59-61--.
Correction is required.

Claim Objections
Claim 34 is objected to because of the following informalities:  Line 3 – add --plurality of-- between “the” and “tabs”.
Correction is required.

Claim 37 is objected to because of the following informalities:  Line 1 – add --plurality of-- between “the” and “tabs”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somers Vine U.S. Patent No. 4,940,261.


With regard to claim 1, Somers Vine discloses a coupling segment comprising:

a leg (at 28.2) extending from the first end, the leg defining a proximal end (end near 27) proximate the first end and a distal end (end at 28.1) distal from the first end, the leg angling from the first axial end to the second axial end, the distal end defining a bearing member (at 28.1), the bearing member defining a planar bearing surface (surface at 28.3); and
a fastener pad (pad next to 27) extending from the second end.

With regard to claim 2, Somers Vine discloses wherein the distal end is bent at an angle relative to the proximal end (see Figure 2).

With regard to claim 3, Somers Vine discloses wherein the angle is an obtuse angle (see Figure 2).

With regard to claim 4, Somers Vine discloses wherein the bearing member (at 28.1) defines a bearing surface.

With regard to claim 5, Somers Vine discloses wherein the bearing surface (surface at 28.3) defines a planar surface.



With regard to claim 7, Somers Vine discloses wherein the coupling body (at 26) defines an arcuate inner surface (see Figure 1).

With regard to claim 8, Somers Vine discloses wherein a first ridge (ridge at 20) extends from the first axial end and a second ridge (ridge at 22) extends from the second axial end.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palatchy U.S. Patent No. 5,018,768.

With regard to claim 1, and as seen in Figure 1 below, Palatchy discloses a coupling segment comprising:
a coupling body (at 10), the coupling body defining a first end (end at 45) and an opposite second end (end at 30), the coupling body further defining a first axial end (end at 20) and an opposite second axial end (end at 20);
a leg (leg between 19 and 45) extending from the first end, the leg defining a proximal end proximate the first end and a distal end distal from the first end, the leg angling from the first axial end to the second axial end (angle between 19 and 45), the distal end defining a bearing member, the bearing member defining a planar bearing surface; and
a fastener pad (pad at 30) extending from the second end.


    PNG
    media_image1.png
    715
    1045
    media_image1.png
    Greyscale


With regard to claim 2, and as seen in Figure 1 above, Palatchy discloses wherein the distal end (end at 45) is bent at an angle relative to the proximal end (proximal end where leg meets 19).

With regard to claim 3, and as seen in Figure 1 above, Palatchy discloses wherein the angle is an obtuse angle (angle at 90 degrees or greater).

With regard to claim 4, and as seen in Figure 1 above, Palatchy discloses wherein the bearing member defines a bearing surface.

With regard to claim 5, and as seen in Figure 1 above, Palatchy discloses wherein the bearing surface defines a planar surface.

With regard to claim 6, and as seen in Figure 1 above, Palatchy discloses wherein the fastener pad (pad at 30) defines a fastener hole (hole at fastener 35) extending from a top surface of the fastener pad to a bottom surface of the fastener pad.

With regard to claim 7, Palatchy discloses wherein the coupling body defines an arcuate inner surface (see Figure 2).



With regard to claim 9, and as seen in Figure 1 above, Palatchy discloses a pipe coupling comprising:
a first coupling segment (at 15), the first coupling segment defining a first end (end at 45) and a second end (end at 30), the first coupling segment further defining a first axial end (end at 20) and an opposite second axial end (end at 20), a first fastener pad (pad at 30) extending from the second end, a first leg (leg between 19 and 45) extending from the first end, the first leg angling from the first axial end to the second axial end (angle between 19 and 45), the first leg defining a first bearing member, the first bearing member defining a first bearing surface;
a second coupling segment (at 16), the second coupling segment defining a third end (end at 48) and a fourth end (end at 25), the second coupling segment coupling body further defining a third axial end (end at 20) and an opposite fourth axial end (end at 20), a second fastener pad (pad at 25) extending from the fourth end, a second leg (leg between 19 and 48) extending from the third end, the second leg angling from the third axial end to the fourth axial end (angle at 51), the second leg defining a second bearing member, the second bearing member defining a second bearing surface, the first bearing surface abutting the second bearing surface; and
a fastener (at 35) coupling the first coupling segment to the second coupling segment.

With regard to claim 10, and as seen in Figure 1 above, Palatchy discloses wherein the first axial end is aligned with the fourth axial end and the second axial end is aligned with the third axial end.

With regard to claim 11, and as seen in Figure 1 above, Palatchy discloses wherein the first fastener pad (at 30) of the first coupling segment defines a first fastener hole, the second fastener pad (at 25) of the second coupling segment defines a second fastener hole, and the fastener (at 35) extends through the first fastener hole and the second fastener hole.

With regard to claim 12, and as seen in Figure 1 above, Palatchy discloses wherein the fastener (at 35) is configured to be tightened to put the pipe coupling in a tightened position and the fastener is configured to be loosened to put the pipe coupling in a loosened configuration (via tightening and loosening via 35, 36).

With regard to claim 13, and as seen in Figure 1 above, Palatchy discloses wherein in the tightened configuration, the first bearing surface presses into the second bearing surface to create a frictional force therebetween.

With regard to claim 14, and as seen in Figure 1 above, Palatchy discloses wherein the first coupling segment defines a first bottom surface at the first end and the second coupling segment defines a second bottom surface at the third end, and wherein the first bottom surface presses into the second bottom surface in the tightened configuration to reduce stress on the first leg and second leg.

With regard to claim 15, Palatchy discloses wherein the first coupling segment defines a first inner surface, the second coupling defines a second inner surface, the first inner surface and 

With regard to claim 16, Palatchy discloses wherein the first coupling segment is identical to the second coupling segment (with regard to the structural limitations as recited in claim 9 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palatchy in view of Krehl U.S. Patent Application Publication No. 2008/0284159.

With regard to claim 33, Palatchy discloses a gasket (at 22) but does not disclose the gasket comprising: an annular first sealing rib extending substantially radially inward from an outer surface of the gasket; an annular second sealing rib extending substantially radially inward from the outer surface; an annular central rib oriented between the first sealing rib and the second sealing rib and extending substantially radially inward from the outer surface; and a plurality of tabs distributed circumferentially about and extending substantially radially inward from the central rib.  Krehl discloses a gasket (at 10 – Figure 3) comprising an annular first sealing rib (rib 
As both Palatchy and Krehl disclose pipe couplings with gaskets for sealing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gasket of Palatchy for the gasket of Krehl to achieve the predictable result of sealing the pipe coupling.

With regard to claim 35, Palatchy in view of Krehl disclose wherein each of the first sealing rib and second sealing rib defines a substantially axially extending sealing surface (outer surfaces extending between 8 and 12 and 10 and 12 – Figure 3 of Krehl).

With regard to claim 36, Palatchy in view of Krehl disclose wherein an axially inner drafted surface (at 11, 11) extends from each of the sealing surfaces.

With regard to claim 37, Palatchy in view of Krehl disclose wherein each of the tabs (at 13, 13) tapers radially inward from the central rib (see taper of 13 in Figure 4a of Krehl).

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 34, the prior art of record does not teach or suggest where the central rib defines a first sealing member and a second sealing member; and each of the tabs is positioned axially between the first sealing member and the second sealing member in combination with the pipe coupling of claims 9 and 33.

Conclusion
Hendrickson, Muto, and Rigollet are being cited to show examples of the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FANNIE C KEE/Examiner, Art Unit 3679